 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   PAUL H.,
                                                          Case No. 2:19-cv-00200-TLF
 7                               Plaintiff,
            v.                                            ORDER AFFIRMING
 8                                                        DEFENDANT’S DECISION TO
     COMMISSIONER OF SOCIAL SECURITY,                     DENY BENEFITS
 9

10                               Defendant.

11

12          Plaintiff has brought this matter for judicial review of defendant’s denial of his

13   application for disability insurance benefits. The parties have consented to have this

14   matter heard by the undersigned Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of

15   Civil Procedure 73; Local Rule MJR 13. The Court affirms because, as discussed

16   below, the ALJ properly weighed the medical evidence and gave specific, legitimate

17   reasons for discounting the Activity Prescription Forms filled out by Dr. Hayes.

18                                        I.   ISSUES FOR REVEW

19          A.      Did the ALJ commit harmful error in weighing medical evidence?

20                         II.        FACTUAL AND PROCEDURAL HISTORY

21          On April 14, 2015, the Plaintiff applied for disability insurance benefits, alleging a

22   disability onset date of February 4, 2014. AR 15. The claim was denied initially and

23   upon reconsideration. Id. The Plaintiff then filed a written request for hearing on March

24   3, 2016. Id.

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 1
 1          ALJ Virginia M. Robinson held a hearing on August 3, 2017, after Plaintiff

 2   appealed the denial of benefits. Id. On February 28, 2018, ALJ Robinson issued a

 3   written decision finding Plaintiff not disabled. AR 26. The ALJ found Plaintiff’s conditions

 4   and impairments were not severe (at step two of the disability evaluation process), and

 5   that Plaintiff could work as a parking lot attendant, storage facility rental clerk, office

 6   helper, or auto salesperson. AR 19, 26. The Social Security Appeals Council denied

 7   Plaintiff’s request for review. Dkt. 17, at 2. Plaintiff appealed to this Court. Dkt. 17, at 10.

 8                                         III.    DISCUSSION

 9              A.     Standard of Review

10          Pursuant to 42 U.S.C. § 405(g), this Court will reverse the Administrative Law

11   Judge’s (“ALJ”) decision if “it contains legal error or is not supported by substantial

12   evidence” in the record as a whole. Ford v. Saul, __ F.3d __, No. 18-3594, 2020 WL

13   829864 (9th Cir. 2020) at *7, quoting Tomasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

14   2008). Substantial evidence means more than a scintilla and “such relevant evidence as

15   a reasonable mind might accept as adequate to support a conclusion.” Biestek v.

16   Berryhill, 139 S.Ct. 1148, 1154 (2019).

17              B.     The Medical Evidence

18          Plaintiff maintains that the ALJ erred by giving significant weight to Dr. Guillermo

19   Rubio, Dr. Kirsten Nestler, and Dr. Cheryl Hayes, but not enough weight to Activity

20   Prescription Forms, job analysis, and other temporary work restrictions completed by

21   treatment providers. Dkt. 17, at 6.

22          The ALJ must provide “clear and convincing” reasons for rejecting the

23   uncontradicted opinion of either a treating or examining physician. Trevizo v. Berryhill,

24   871 F.3d 664, 675 (9th Cir. 2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 2
 1   1194, 1198 (9th Cir. 2008)). When a treating or examining physician’s opinion is

 2   contradicted, an ALJ must provide specific and legitimate reasons for rejecting it. Id. In

 3   either case, substantial evidence must support the ALJ’s findings. Id. Opinions from

 4   non-examining medical sources that contradict a treating physician’s opinion will trigger

 5   the “specific and legitimate reasons” standard of review. Ford v. Saul, __ F.3d __, No.

 6   18-3594, 2020 WL 829864 (9th Cir. 2020) at *7.

 7          Resolving ambiguity or conflicts in medical evidence is the responsibility of the

 8   ALJ. Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008). Likewise, the ALJ is

 9   responsible for “determining whether inconsistencies are material (or are in fact

10   inconsistencies at all) and whether certain factors are relevant to discount the opinions

11   of [treating or examining doctors] . . ..” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d

12   595, 603 (9th Cir. 1999); see also Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.

13   2001) (upholding ALJ’s rejection of internally inconsistent medical opinion). An ALJ

14   need not accept a medical opinion that is brief and conclusory when the ALJ faces

15   conflicting evidence regarding the claimant's condition. Tonapetyan v. Halter, 242 F.3d

16   1144, 1149 (9th Cir. 2001).

17          Even where a treating physician’s opinion is brief and conclusory, an ALJ must

18   consider its context in the record—especially the physician’s treatment notes. See

19   Burrell v. Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014) (holding ALJ erred in finding

20   treating opinion “conclusory” and supported by “little explanation,” where ALJ

21   “overlook[ed] nearly a dozen [treatment] reports related to head, neck, and back pain”);

22   Revels v. Berryhill, 874 F.3d 648, 663 (9th Cir. 2017) (finding ALJ erred in rejecting

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 3
 1   treating physician’s opinion as supported by “little explanation,” where record included

 2   treatment notes supporting the opined limitations).

 3          Plaintiff maintains that the ALJ erred by giving significant weight to Dr. Guillermo

 4   Rubio, Dr. Kirsten Nestler, and Dr. Cheryl Hayes, but not enough weight to Activity

 5   Prescription Forms, job analysis, and other temporary work restrictions completed by

 6   treatment providers. Dkt. 17, at 6. Specifically, Plaintiff argues the ALJ should have

 7   given more consideration to this evidence to determine the type of treatment Plaintiff

 8   may have received and the type of recovery necessary to complete normal work duties.

 9   Id.

10          Plaintiff has not alleged that the ALJ made any specific errors in his evaluation of

11   Dr. Rubio or Dr. Nestler’s opinion. As such, Plaintiff has failed to demonstrate any

12   harmful error regarding the ALJ’s evaluation of their opinions. See Bailey v. Colvin, 669

13   Fed. Appx. 839, 840 (9th Cir. 2016) (citing Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th

14   Cir. 2012)) (finding no error where the claimant did not “demonstrate prejudice from any

15   errors”).

16          The ALJ gave significant weight to Dr. Hayes’ opinions. AR 23. Dr. Hayes

17   concluded Plaintiff was at “maximum medical improvement” in November 2015 and was

18   “ready to get back to work.” AR 987. Dr. Hayes opined that Plaintiff could work at light to

19   medium level work with a few reaching and postural limitations. AR 987, 1001, 1003.

20   The ALJ reasoned that Dr. Hayes’ opinions were consistent with her clinical findings,

21   and subsequent medical records did not reveal deteriorating conditions. AR 23.

22          The postural limitation assessed by Dr. Hayes is lifting above the shoulders, only

23   occasionally on the right. AR 987. Dr. Hayes expressed that Plaintiff can lift up to 30

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 4
 1   pounds and occasionally work overhead on the right side. Id. Plaintiff asserts that the

 2   ALJ failed to adopt Dr. Hayes’ postural limitations and limitations regarding climbing

 3   ramps, stairs, ladders, ropes, and scaffolds. Dkt. 17, at 7-8. However, the limitations

 4   regarding ramps, stairs, ladders, ropes, and scaffolds are not contained in Dr. Hayes’

 5   2015 opinion. Rather, these are found in the Activity Prescription Forms, to which the

 6   ALJ gave limited weight. See AR 23, 988, 993. Additionally, Plaintiff’s claim is not

 7   factually accurate, considering the ALJ actually did incorporate Dr. Hayes’ postural

 8   limitations and limitations regarding climbing ramps, stairs, ladders, ropes, and scaffolds

 9   into the RFC. AR 19-20.

10          The ALJ gave limited weight to the Activity Prescription Forms, job analyses, and

11   other temporary work restrictions filled out by Plaintiff’s treatment providers. AR 23. The

12   ALJ reasoned that these were intended to be temporary restrictions and did not reflect

13   the Plaintiff’s full recovery, so they would have limited probative value in assessing

14   Plaintiff’s RFC. Id. Plaintiff argues that the ALJ erred in assigning limited weight to Dr.

15   Hayes’ Activity Prescription Forms; yet these are not medical opinions. Rather, the

16   Activity Prescription Forms are formulaic sheets that the state’s Department of Labor

17   and Industries requires physicians to fill out, so it can evaluate a worker’s functional

18   capacity and physical restrictions during a limited period of time. The ALJ is not required

19   to review the Activity Prescription Forms as if they are medical opinion evidence.

20          Lastly, the ALJ must consider medical evidence in assessing the RFC and

21   cannot then discredit such evidence because it is inconsistent with that RFC. See

22   Laborin v. Berryhill, 867 F.3d 1151, 1153-54 (9th Cir. 2017). Because this Court

23   resolved the first issue in favor of the Defendant, the rest of the issues are contingent on

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 5
 1   the first issue presented by Plaintiff, and the Court finds these additional claims have no

 2   merit.

 3                                       IV.    CONCLUSION

 4            The ALJ properly weighed the medical evidence and gave specific, legitimate

 5   reasons for discounting the Activity Prescription Forms filled out by Dr. Hayes. The

 6   Court therefore AFFIRMS the Defendant’s decision to deny benefits.

 7            Dated this 16th day of March, 2020.

 8

 9

10                                                    A
                                                      Theresa L. Fricke
11                                                    United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 6
